DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 04/22/2021.
	Claims 1, 4-5, 8-11, 14-15, 18-20 are pending and examined.
	Claims 6-7 and 16-17 are cancelled.

Response to Arguments
Applicant’s arguments filed on 04/22/2021 have been fully considered and they are not persuasive.  
Applicant argued that the cited prior do not teach the new limitations of “wherein processing the cluster indicator set comprises: using a locally weighted linear regression machine learning algorithm in combination with a historical tuple pool, wherein each historical tuple of the historical tuple pool is a finite ordered sequence of elements comprising: a previously obtained cluster indicator, set a set of upgrade time relevant indicators, and a completed upgrade time associated with the previously obtained cluster indicator set”. The examiner respectfully disagrees. Hoprich suggests the above limitations (claim 1; paragraphs [0012][0046][0056]; using machine learning to predict downtime, the machine learning includes a regression model and weights; the machine learning model is trained using past upgrade events (historical tuple pool), which includes a sequence of elements such as upgrade object information (a previously obtained cluster indicator), upgrade configuration information (set a set of upgrade time relevant indicators), and measured downtimes (a completed upgrade time associated with the previously obtained cluster indicator set)). Therefore, the examiner believes the cited prior disclose the claim limitations.
The previously issued 101 rejection is withdrawn in light of applicant’s amendment.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 11, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoprich et al. (US PGPUB 2020/0319874) hereinafter Hoprich, in view of Panse et al. (US PGPUB 2020/0201665) hereinafter Panse.

Per claim 1, Hoprich discloses “a method for predicting upgrade completion times, comprising:
receiving, for a node cluster, a first cluster information package comprising a cluster indicator set, wherein the cluster indicator set comprises a set of static indicators and a set of dynamic indicators pertinent to predicting upgrade completion times” (Figs. 1, 3, 13; a management server to manage an upgrade process, a target computer system which provides a service and receives software upgrade; computers are interconnected; paragraphs [0026]-[0028][0036][0041][0042]; a method for predicting downtime of software upgrade on a target computer system, the target computer system may comprise of multiple processors and storage units (cluster), input query data (cluster indicator) for the software processing the cluster indicator set to obtain a projected upgrade time for completing an upgrade process on the node cluster; wherein processing the cluster indicator set comprises: using a locally weighted linear regression machine learning algorithm in combination with a historical tuple pool, wherein each historical tuple of the historical tuple pool is a finite ordered sequence of elements comprising: a previously obtained cluster indicator, set a set of upgrade time relevant indicators, and a completed upgrade time associated with the previously obtained cluster indicator set; and providing the projected upgrade time to a manager of the node cluster, to be used in a control of the upgrade process by the manage” (paragraphs [0026]-[0028]; input the query data to a machine learning model to calculate a projected downtime (upgrade time) value for the upgrade process on the target computer system, and provide the projected result to a system admin to manage the upgrade process; claim 1; paragraphs [0012][0046][0056]; using machine learning to predict downtime, the machine learning includes a regression model and weights; the machine learning model is trained using past upgrade events (historical tuple pool), which includes a sequence of elements such as upgrade object information (a previously obtained cluster indicator), upgrade configuration information (set a set of upgrade time relevant indicators), and measured downtimes (a completed upgrade time associated with the previously obtained cluster indicator set)).
While Hoprich discloses calculating a project upgrade time for a target computer system, Hoprich does not explicitly teach the target computer system is “a node cluster is a hyper-converged infrastructure (HCI) cluster comprising a plurality of linked HCI nodes”. However, such hardware infrastructure is commonly used in the field of the art, as evidence in Panse (paragraph [0024]; performing a software upgrade for a hyper-converged infrastructure cluster comprising a plurality of linked HCI nodes). It would have been obvious to one of ordinary skill in the art before the effective 

Per claim 5, Hoprich further suggests “wherein the set of dynamic indicators comprises a cluster memory usage rate, a cluster disk input-output rate, a cluster effective network bandwidth, a cluster compute usage rate, and a cluster disk usage rate” (paragraph [0036]; the query data includes dynamic indicators such as hardware information (memory size indicator, I/O rate indicator, network bandwidth, CPU performance indicator, disk space)).

Per claim 8, Hoprich further suggests “receiving, for the node cluster and following a completion of the upgrade process on the node cluster, a second cluster information package comprising an actual upgrade time; generating a new historical tuple using the cluster indicator set and the actual upgrade time; and updating the historical tuple pool using the new historical tuple” (claim 1; paragraph [0064]; using a machine learning model to predict upgrade downtime, the input data includes measured (actual) upgrade time, and other hardware and system information, combine the input data to generate training data, using the training data to update the model; the model can be continuously updated and trained with new training data, thus, the new data input into the machine learning model becomes a new historical tuple, and can be used to update and train the old historical tuple).

Claims 11, 15, 18 are rejected under similar rationales as claims 1, 5, 8.
Claim 20 is rejected under similar rationales as claim 1.


Claims 4, 9-10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoprich, in view of Panse, and in view of Dias et al. (US PGPUB 2006/0130042) hereinafter Dias.

Per claim 4, Hoprich further suggests “wherein the set of static indicators comprises an upgrade bundle component size” (paragraphs [0041][0042]; input query data (cluster indicator) for the software upgrade to a model, the query data includes static indicator such as the number of software components in the upgrade), but does not explicitly teach “wherein the set of static indicators comprises a cluster node count, an upgrading cluster component count”. However, Dias suggests node counts and upgrading node component counts affect the upgrade time (paragraph [0013]; the time taken for a given upgrade depends on the number of nodes upgraded; claim 1; determine the number of nodes in a network, and a number of nodes to be upgraded). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoprich, Panse and Dias that static indicators also include node counts and upgrading node component counts, which can be utilized to calculate a more accurate predicted upgrade time.

Per claim 9, Hoprich does not explicitly teach “wherein the projected upgrade time overlaps a period of time during which the node cluster is busy and is frequently accessed by users, wherein controlling the upgrade process, by the manager, comprises aborting and rescheduling the upgrade process”. However, Dias suggests (paragraphs [0015][0019]; if the unexpected network load occurs during the time of a planned upgrade, remove the nodes from the planned upgrade; nodes should be upgraded during a time of low network load; i.e. abort the upgrade when the node cluster is busy with laod, and schedule the upgrade to a low network load time). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 

Per claim 10, Hoprich does not explicitly teach “wherein the projected upgrade time overlaps a period of time during which the node cluster is idle and is infrequently accessed by users, wherein controlling the upgrade process, by the manager, comprises permitting the upgrade process to proceed”. However, Dias suggests (paragraphs [0015][0019]; if the unexpected network load occurs during the time of a planned upgrade, remove the nodes from the planned upgrade; monitoring network load, nodes should be upgraded during a time of low network load; i.e. node upgrade should be scheduled to a low network load time). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoprich, Panse and Dias to monitor network load, and schedule the node upgrade to a low network load time; so the network service is not severely affected by the upgrade process.

Claims 14 and 19 are rejected under similar rationales as claims 4 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Risbood (US patent 9063818) discloses a method for training a mathematical model to predict whether a future software update will be applied to one of the one or more computing devices using information collected from the devices, the collected information including: an identification of software to which the update applies, whether the software update was installed on any of the computing devices, and, if so, whether the software installation was successful, and using machine learning model to predict the probability of a software patch actually being installed by the administrator and using the prediction to decide whether or not to automatically install the software on the computer network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANG PAN/Primary Examiner, Art Unit 2193